Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 9-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Patent Application Publication 2012/0092484.
Regarding claims 1 and 13, ‘484 discloses a system and method where a laser source 302 emits a laser beam 500, a homogenizer 304 homogenizes a beam [0087], an anamorphic prism group 303 [0088] comprising a plural prisms shapes an emitted beam, and the shaped beam is directed to a specified position [0088-0089] by a switching mirror 305 and drive unit.
Regarding claim 2, ‘484 discloses a laser source comprising a semiconductor laser which encompasses a diode laser which is a semiconductor laser.
Regarding claim 6, ‘484 discloses that beam shaper 303 alters a size and aspect ratio of a beam [0088].
Regarding claim 7, ‘484 discloses in Fig. 14A that the output of the anamorphic prism group is coaxial with an input beam.
Regarding claim 9, ‘484 shows the driver comprises one or more plates for directing the beam in Fig. 14A.
Regarding claim 10, ‘484 discloses the driver 305 comprises a mirror positioned at an angle to reflect the beam to have a circular wafer cross section (Fig. 14A, [0088]).
Allowable Subject Matter
Claims 3-4, 8, 11-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881